DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin USPN 10975876 in view of Huang US 2014/0010645. 
Regarding Claims 1 & 11: Lin USPN 10975876 discloses the limitations: A fan (Figure 5 and/or Figure 7) comprising: 
a stator assembly (the stator assembly is defined by the sum of its parts; 110,111,120, 200, 251) comprising a base (110,111,120), a fixing shaft 200, and a stator 251, wherein the fixing shaft is positioned at the base (as seen in Figure 5), wherein the stator is annularly shaped (as is known in the art of outer rotor motors stator 251 is annularly shaped, see Figure 5 and/or Figure 7) and is positioned outside the fixing shaft (stator 251 is positioned outside fixing shaft 200, see Figure 5 and/or Figure 7); 
a rotating assembly (310,311,312,313,252); 
at least one fan blade 320 fixed on the rotating assembly (fan blades 320 are fixed on element 310 of the rotating assembly, Column 3 Line 10-31), and 
a decoration member (400, Figure 1 & Figure 5) fixedly connected to one end of the fixing shaft away from the base (the decoration member is fixed to a top end of fixing shaft 200 as seen in Figure 5 and/or Figure 7 which is away from element 110 of the base); 
wherein the stator drives the rotating assembly to rotate around the fixing shaft (Column 3 Line 65-Column 4 Line 15, Column 5 Line 58-Column 6 Line 7, Figure 7, Column 5 Line 18-36, Figure 5) the at least one fan blade 320 rotates along with the rotating assembly (as seen in Figure 1 & (Figure 7/Figure 5), the rotor 252 is secured to the structure of element 310 and rotation of 310 causes 320 to rotate) while the decoration member 400 remains stationary (Column 5 Line 58-Column 6 Line 7, Figure 7 | Column 5 Line 18-36, Figure 5) and carries a display (i.e. carries marking 410, Column 4 Line 5-28, Column 6 Line 1-7 | the claimed display is the top surface of element 400 in Figure 7 || i.e. carries marking 410, Column 4 Line 5-28, Column 5 Line 18-36 | the claimed display is the top surface of element 400 in Figure 5); 
wherein the rotating assembly (310,311,312,313,252) comprises a rotor (310,311,312,313), an upper surface of the rotor (a top surface of element 311 in Figure 5 and/or Figure 7), a top surface of the decoration member (i.e. top surface of element 400 in Figure 5) forms the display, and the display comprises characters and patterns for visual effect (i.e. marking 410 Column 4 Line 5-28, Column 6 Line 1-7, for placing a brand or logo Column 4 Line 5-28 (i.e. visual effect), --additionally it should be noted that noted that the limitation "for visual effect" is an intended use and therefor is given little patentable weight--), a bottom of the decoration member (i.e. bottom surface of element 400 in Figure 5), and a gap between the rotor and the decoration member (the claimed gap = the space between the bottom surface of element 400 and the top surface of element 311 in Figure 5). Lin USPN 10975876 is silent regarding the limitations: the rotating assembly is sleeved on the fixing shaft; a protrusion extends from an upper surface of the rotor, and the bottom of the decoration member defines a groove, the groove corresponds to the protrusion, the groove cooperates with the protrusion to cover and seal (a gap between the rotor and the decoration member).

    PNG
    media_image1.png
    855
    1099
    media_image1.png
    Greyscale
 Annotated Figure 2 of Huang US 2014/0010645 (Attached Figure 1)

However, Huang US 2014/0010645 does disclose the limitations: a stator assembly (the stator assembly is defined by the sum of its parts) comprising a base (110,180), a fixing shaft 120, and a stator 160, wherein the fixing shaft 120 is positioned at the base (end 121 of shaft 120 is positioned at element 110 of the base 110,180), wherein the stator is annularly shaped (as known in the art of outer rotor motors stator 160 is annularly shaped, see Figure 1, Figure 3 and/or Figure 4) and is positioned outside the fixing shaft (stator 160 is positioned outside fixing shaft 120, see Figure 1, Figure 3 and/or Figure 4); 
a rotating assembly (141,141a,130,141b, ¶0013) sleeved on the fixing shaft (as seen in Figure 1, Figure 3 and/or Figure 4 elements 141a and 130 surround (i.e. are sleeved on) middle portion 123 of shaft 120); and 
a decoration member 150 fixedly connected to one end of the fixing shaft (element 150 is coupled to end 122 of shaft 120, ¶0014) away from the base (as seen in Figure 1, Figure 3 and/or Figure 4); 
wherein the rotating assembly (141,141a,130,141b) comprises a rotor (141,141a, 141b), a protrusion 141d extends from an upper surface of the rotor (see Annotated Figure 2 of Huang US 2014/0010645 (Attached Figure 1) above), a bottom of the decoration member defines a groove (the groove generally indicated by element 153 in Figure 2 extends upward into the indicated bottom surface of the decoration member), the groove corresponds to the protrusion (as seen in Figure 2 the groove corresponds to protrusion 141d, also see Attached Figure 1), the groove cooperates with the protrusion to cover and seal a gap (Attached Figure 1) between the rotor and the decoration member (¶0015, the structure of the protrusion and the groove prevent dirt from passing through the indicated gap and reaching hole 142, ¶0014-¶0015).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearings (210,220), the inner annular part 313, the bottom of the decoration member (i.e. bottom surface of element 400) and the upper surface of the rotor (top surface of element 311) of Lin USPN 10975876 with the bearing 130, combining part 141a, the groove (the groove generally indicated by element 153 in Figure 2), and the protrusion 141d of Huang US 2014/0010645 in order to provide a lubricated bearing for a fan where the bearing lubricant is prevented from splashing (¶0004-¶0005).
Claims 2-3, 7, 10, 12-13, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin USPN 10975876 in view of Huang US 2014/0010645 as applied to claims 1 & 11 above, and further in view of Horii US 2019/0277309.
Regarding Claims 2 & 12: Lin USPN 10975876 as modified by Huang US 2014/0010645 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1 & 11. Additionally Lin USPN 10975876 discloses: a circuit board 260, wherein the circuit board is positioned between the base and the stator (as seen in Figure 7 circuit board 260 is between element 110 of the base and stator 251 | as seen in Figure 5 circuit board 260 is between element 110 of the base and stator 251), Lin USPN 10975876 is silent regarding the limitations: the circuit board powers the stator.
However Horii US 2019/0277309 does disclose the limitations: a circuit board 40, wherein the circuit board is positioned between the base and the stator (as seen in Figure 2 and Figure 4) and has an electrical circuit mounted on the circuit board 40 to power the stator (i.e. to power the coils of the stator ¶0037,¶0034, Figure 2).
Hence it would have been obvious to one of ordinary skill in the art to modify the circuit board 260 of Lin USPN 10975876 with the electrical circuit mounted on the circuit board 40 as taught by Horii US 2019/0277309 in order to supply electrical drive currents to the stator via the circuit board (¶0037-¶0038).
Regarding Claims 3 & 13: Lin USPN 10975876 as modified by Huang US 2014/0010645 and Horii US 2019/0277309 does disclose the limitations: wherein the rotating assembly (Lin - 310,311,312,313,252 | Huang - 141,141a,130,141b) is spaced apart from the stator assembly (Lin - i.e. is spaced apart from (110,111,120, 200, 251) of the stator assembly as shown in Figure 7 / as shown in Figure 5 | Huang - i.e. is spaced apart from (110,180,120,160) of the stator assembly as seen in Figure 1, Figure 3 and/or Figure 4), the rotating assembly further comprises, a bearing (Huang - the rotating assembly (141,141a,130,141b) comprises bearing 130) and a magnetic member (Lin - element 252 is inherently a magnetic member, additionally Horii provides evidence that rotors in outer rotor motors use a magnet e.g. magnet 36, ¶0029, ¶0036, Figure 2 of Horii); wherein the rotor is fixedly connected to the bearing (Huang - element 141a of the rotor (141,141a, 141b) is coupled to the bearing 130, ¶0013), the bearing is movably sleeved on the fixing shaft (Huang - given the structural arrangement of Huang, the bearing has to rotate on (i.e. be movably sleeved on) the fixing shaft 120), and the magnetic member (Lin - element 252 | Horii - 36) is positioned on an inner wall of the rotor (Lin - as seen in Figure 5 / Figure 7 element 252 is positioned on an inner wall of the rotor | Horii - as seen in Figure 2 and Figure 4 magnet 36 is positioned on an inner wall).
Regarding Claims 7 & 17: Huang US 2014/0010645 does disclose the limitations: wherein the bearing (bearing 130) is an oil-containing bearing (i.e. bearing 130 uses lubricants ¶0014-¶0015, --Examiner takes Official Notice that it is obvious to use oil as a lubricant for bearing 130 of Huang--).

    PNG
    media_image2.png
    678
    1097
    media_image2.png
    Greyscale
 Annotated Figure 1 of Huang US 2014/0010645 (Attached Figure 2)

    PNG
    media_image3.png
    575
    1034
    media_image3.png
    Greyscale
 Annotated Figure 7 of Lin USPN 10975876 (Attached Figure 3)
Regarding Claims 10 & 20: Lin USPN 10975876 as modified by Huang US 2014/0010645 does disclose the limitations: wherein the base (Lin - 110,111,120 | Huang - 110,180) comprises a shaft tube (Lin - see Annotated Figure 7 of Lin USPN 10975876 (Attached Figure 3) above | Huang - see Annotated Figure 1 of Huang US 2014/0010645 (Attached Figure 2) above), the stator (Lin - 251 | Huang - 160) is sleeved on the shaft tube (Lin - as seen in Figure 5 / Figure 7 and Attached Figure 3, the stator surrounds element 112 which is part of element 111 Column 2 Line 45-63, Column 5 Line 18-23, Column 5 Line 59-64 | Huang - as seen in Figure 1 and Attached Figure 2, the stator surrounds element 112 which is part of element 110, ¶0011-¶0012), and the bearing (Huang - 130) is spaced apart from the shaft tube (Huang - Attached Figure 2).
Claim(s) 4, 6, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin USPN 10975876 in view of Huang US 2014/0010645 and Horii US 2019/0277309 as applied to claims 3 & 13 above, and further in view of Shen US 2018/0166941.
Regarding Claims 4 & 14: Lin USPN 10975876 as modified by Huang US 2014/0010645 and Horii US 2019/0277309 discloses in the above mentioned Figures and Specifications the limitations set forth in claims 3 & 13. Additionally Lin USPN 10975876 as modified by Huang US 2014/0010645 and Horii US 2019/0277309 does disclose the limitations: wherein the stator (Lin - 251 | Huang - 160 | Horii - 31, ¶0030, ¶0034-¶0037) is electrically connected to the circuit board (Lin - Column 3 Line 65-Column 4 Line 4, | Horii - ¶0034-¶0037), and wherein when the stator is energized by the circuit board, the magnetic member (Lin - 252 | Horii - 36, ¶0029-¶0030, ¶0036) becomes magnetically activated to drive the rotating assembly to rotate around the stator assembly (Lin - Column 3 Line 65-Column 4 Line 4 | Horii - ¶0036-¶0037). Lin USPN 10975876 is silent regarding the construction of the stator, and is silent regarding the limitations: wherein the stator comprises a coil and a magnetically conductive sheet, the coil is positioned to surround the magnetically conductive sheet. 
However Shen US 2018/0166941 does disclose the limitations: a stator 3, wherein the stator 3 is annularly shaped (as seen in Figures 2A-6 stator 3 is annular, ¶0027-¶0036); wherein the stator 3 comprises a coil 37 and a magnetically conductive sheet 31, the coil is positioned to surround the magnetically conductive sheet (¶0028), and wherein the stator 3 has at least one filler 38 and a cover body 39 surrounding the magnetically conductive sheet (¶0028-¶0031). 
Hence it would have been obvious to one of ordinary skill in the art to modify the unknown construction of stator 252 of Lin USPN 10975876 with the stator 3 of Shen US 2018/0166941 in order to provide a stator that is waterproof, dustproof and has salt spray resistance (¶0031) .
Regarding Claims 6 & 16: Shen US 2018/0166941 does disclose the limitations: wherein the magnetically conductive sheet 31 is a silicon steel sheet (¶0028).
Claim(s) 5 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin USPN 10975876 in view of Huang US 2014/0010645 and Horii US 2019/0277309 as applied to claims 3 & 13 above, and further in view of Tamaoka US 2018/0100511.
Regarding Claims 5 & 15: Lin USPN 10975876 as modified by Huang US 2014/0010645 and Horii US 2019/0277309 discloses in the above mentioned Figures and Specifications the limitations set forth in claims 3 & 13. Lin USPN 10975876 and Horii US 2019/0277309 disclose a magnetic member, but are silent regarding the limitations: wherein the magnetic member is a permanent magnet. 
However Tamaoka US 2018/0100511 does disclose the limitations: a rotor, a magnetic member 34, wherein the magnetic member 34 is positioned on an inner wall of the rotor (positioned on wall 332 of rotor 33 as seen in Figure 3); and wherein the magnetic member 34 is a permanent magnet (¶0038). 
Hence it would have been obvious to one of ordinary skill in the art to modify the unknown construction element 252 of Lin USPN 10975876 with the permanent magnet magnetic member 34 of Tamaoka US 2018/0100511 in order to use a known type of magnet for the magnetic member that operates well in fans having an outer rotor motor construction.

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).

Response to Arguments
Applicant’s arguments (Page 6 ¶2-Page 7 ¶2) with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746